On July 24, 2013, the Defendant was sentenced for Count I: Theft, a felony, in violation of Section 45-6-301(8), MCA to the Department of Corrections for Five (5) years with Five (5) years suspended; receive credit for time served of 28 days; and other terms and conditions given in the Judgment on July 24,2013.
On January 8,2014, the Defendant’s prior sentence imposed on July 24,2013, was revoked. The Defendant was sentenced for Count I: Theft, a felony, in violation of Section 45-6-301(8), MCA to the Department of Corrections for Five (5) years. The Court respectfully requests the Department of Corrections place the Defendant in an appropriate treatment program for his drug addiction; credit for time already served of 176 days; the terms and conditions of the deferred or suspended portion of this Judgment are the same as those contained in the Judgment filed with the Court on July 25,2013; and other terms and conditions given in the Judgment on January 8, 2014.
On May 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
*56DATED this 28th day of May, 2014.
The Division finds that the absence of direction in the Judgment in Missoula County, Cause No. DC-12-608, as to whether or not this sentence should run concurrently or consecutively to the Defendant’s sentence imposed in Teton County, Cause No. DC-13-007, renders the sentence clearly excessive. It is the unanimous decision of the Division to amend the Judgment in Missoula County, Cause No. DC-12-608 to specifically state that the sentence imposed shall run concurrent with the sentence imposed in Teton County, Cause No. DC-13-007. The remaining terms and conditions of the sentence imposed are not clearly inadequate or clearly excessive and are AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.